DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-9, and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-17, and 19-20 of U.S. Patent No. 11,227,582. Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained below.
17/644362
11,227,582
1. A computer-implemented method when executed on data processing hardware of a parameter server causes the data processing hardware to perform operations comprising: 
1. A computer-implemented method when executed on data processing hardware causes the data processing hardware to perform operations comprising:
Examiner’s note: Although the claim does not mention the parameter server, it is clear that the parameter sever is an essential component of the claimed subject matter, as can be seen in the limitation below (“parameter server”)
transmitting a current set of parameter values for a neural network model to a plurality of data processing apparatuses each running a corresponding replica of the neural network model, each data processing apparatus in communication with the data processing hardware of the parameter server and configured to: 
receiving, from a parameter server, a current set of parameter values for a neural network model; and for each of a plurality of replicas of the neural network model:
Examiner’s note: The current application is transmitting while the US Patent is receiving a set of parameter values for a neural network model. As can be obvious to a person of ordinary skill in the art receiving a set of parameters from a parameter server, and transmitting a set of parameters from a parameter server, are mere equivalents. Although presented with slightly different language, in both cases a parameter server is transmitting a “current set of parameter values for a neural network model”. 
obtain a corresponding training utterance of one or more predetermined words spoken by a respective training speaker different than each other respective training speaker that spoke the corresponding training utterance obtained for other ones of the plurality of replicas of the neural network model; and 
obtaining a corresponding training utterance of one or more predetermined words spoken by a respective training speaker different than each other respective training speaker that spoke the corresponding training utterance obtained for the other ones of the plurality of replicas of the neural network model;
Examiner’s note: Both limitations are identical, further evidence that the claims are directed to the same subject matter, only using slightly different vocabulary that ultimately amounts to the same meaning.
train, using the current set of parameter values for the neural network model and the corresponding training utterance obtained for the corresponding replica of the neural network model, the corresponding replica of the neural network model to generate corresponding updated parameter values for the neural network model; and 
training, using the current set of parameter values for the neural network model and the corresponding training utterance obtained for the replica of the neural network model, the replica of the neural network model to generate corresponding updated parameter values for the neural network model; and
Examiner’s note: Both limitations are substantially identical, therefore no further explanation is necessary. 
from each data processing apparatus of the plurality of data processing apparatuses, receiving the corresponding updated parameter values for the neural network model.
sending the corresponding updated parameter values for the neural network model to the parameter server.
Examiner’s note: Although worded differently, in both cases these limitations are directed to send or transmit updated parameter values to the server. As can be obvious to a person of ordinary skill in the art these mere variations of language are not substantial enough to make the subject matter in both, the current application and the US patent, different.


Claim 11 of the current application and claim 11 of US Patent 11,227,582 are equivalents to claims 1 and 1 respectively, therefore a similar analysis applies.
Claims 2-9 of the current application and claims 2-7, and 9-10 of US Patent 11,227,582 are substantially the same subject matter, therefore a similar analysis applies.
Claims 12-19 of the current application and claims 12-17 and 19-20 of US Patent 11,227,582 are substantially the same subject matter, therefore a similar analysis applies.

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claims 10 and 20 disclose the unique and distinct limitations of “wherein the operations further comprise determining an updated set of parameter values for the neural network model based on the current set of parameter values for the neural network model and the corresponding updated parameter values for the neural network model received from each corresponding data processing apparatus of the plurality of data processing apparatuses”, either alone or in combination, the applied prior art does not teach the claimed subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675